Criminal prosecution on indictment charging violation of certain provisions of the prohibition law.
The defendant entered a plea of nolo contendere, and from the judgment pronounced appealed, assigning error.
The defendant contends that notwithstanding his plea of nolo contendere, the court could not pronounce judgment without determining his guilty or innocence. The contention is without merit. A plea of nolo contendere is equivalent to a plea of guilty, in so far as it gives the court power to punish; and the court may impose sentence thereon as upon a plea of guilty.S. v. Parker, 220 N.C. 416, 17 S.E.2d 475; S. v. Burnett, 174 N.C. 796,93 S.E. 473.
Affirmed.